October 6, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    EMMA E. DU BOIS, INDIVIDUALLY AND IN HER CAPACITY AS
    REPRESENTATIVE OF THE ESTATE OF DORA MILLER DU BOIS,
                       DECEASED, Appellant

NO. 14-16-00281-CV                          V.

   BRENDA DUBOIS BRADLEY, INDIVIDUALLY AND AS AGENT IN
 SUCCESSION OF DORA MILLER DU BOIS, DECEASED, ET AL, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 29, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Emma E. Du Bois, Individually and in her Capacity as Representative of
the Estate of Dora Miller Du Bois, Deceased.


      We further order this decision certified below for observance.